Fourth Court of Appeals
                                           San Antonio, Texas
                                                  May 11, 2015

                                              No. 04-14-00553-CR



                                                  Frank LARA,
                                                    Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014CR1129
                                 Honorable Ray Olivarri, Judge Presiding

                                                   ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to June 8, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Laura Durbin                                    Wendellyn K. Rush
                 101 W. Nueva, Suite 370                         Attorney At Law
                 San Antonio, TX 78205                           P.O. Box 484
                                                                 McQueeney, TX 78123-0484